IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-30312



      SHELL WESTERN EXPLORATION & PRODUCTION, INC.,

                             Plaintiff - Appellee-Cross-Appellant,

      FALCON DRILLING CO.,

                             Plaintiff - Counter Defendant -
                             Appellee-Cross-Appellant,

                                     v.

      OFFSHORE HAMMERS, INC.; ET AL.,

                             Defendants,

      UNI STOREBRAND INSURANCE CO. (UK) LTD.;
      OFFSHORE HAMMERS, INC.,

                             Defendants - Counter Claimants -
                             Appellants-Cross-Appellees.

                    _______________________________

           Appeals from the United States District Court
               for the Western District of Louisiana
                            (96-CV-1717)
                  _______________________________

                              March 10, 2000

Before BARKSDALE, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

      Appellants-cross-appellees Offshore Hammers, Inc. (“Offshore

Hammers”) and UNI Storebrand Insurance Company (“Storebrand”)

appeal from the district court’s ruling holding Storebrand liable


  *
      Pursuant to 5TH CIR. Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. Rule 47.5.4.
to appellee-cross-appellant Shell Western Exploration &

Production, Inc. (“Shell”) in the amount of $488,000 and denying

Storebrand tort indemnity recovery against appellee-cross-

appellant Falcon Drilling Company (“Falcon”).   After a thorough

analysis of the district court’s measured and comprehensive

ruling, as well as studied consideration of the briefs and

record, we conclude that the district court’s judgment should be

upheld in its entirety.   The district court properly classified

the contract between Shell and Falcon providing transportation

for Offshore Hammers’s workers as an incidental contract within

the definition of Offshore Hammers’s commercial liability policy

supplied by Storebrand.   The district court likewise did not err

when it found that Falcon was not conventionally subrogated to

Shell’s rights against Storebrand.   And finally, the district

court correctly discerned that Storebrand was not entitled to

tort indemnity recovery from Falcon where the only liability

Storebrand faced arose from contract.   We therefore affirm,

essentially for the reasons stated in the district court’s

excellent and well-reasoned ruling of July 31, 1998.

     AFFIRMED.




                                 2